internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-103040-00 date date legend trust a b_trust a_trust b trustee foundation date date date n o dear this letter responds to a letter dated date and subsequent correspondence written on behalf of trust requesting the following rulings regarding a proposed division of trust into two separate trusts trust a and trust b the division of trust into trust a and trust b will not cause trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 of the internal_revenue_code and the applicable regulations the basis and holding periods of the assets in trust a and trust b immediately after plr-103040-00 the division of trust shall be the same as they were in trust immediately before the division of trust the division of trust into trust a and trust b shall not be subject_to gift_tax as to a or b because the division is a transfer of property pursuant to a divorce under sec_2516 and the division of trust into trust a and trust b shall not be subject_to income_tax as to a or b because the division is a transfer of property pursuant to a divorce under sec_1041 in addition neither trust trust a nor trust b shall be required to recognize capital_gain or loss with respect to the division of trust according to the information submitted on date a established a charitable_remainder_unitrust trust during his marriage to b it is represented that trust satisfies the requirements under sec_664 facts trust provides for quarterly unitrust payments equal to n percent of the net fair_market_value of trust’s assets as determined on the first day of each taxable_year to be made to a during his lifetime and after his death to b for her lifetime after the death of the survivor of a or b trust’s assets will be distributed to one or more charitable organizations described in sec_170 sec_2055 and sec_2522 that a designates qualified charitable_organization or in the absence of such designation to foundation if foundation is a qualified charitable_organization a and b have agreed to divorce and are currently in the process of dividing their property on date a and b entered into a written_agreement to settle their marital and property rights the agreement provides in relevant part that trust’s assets and undistributed ordinary_income capital_gain income and other income will be split equally into two separate trusts trust a and trust b_trust a and trust b will each contain the same terms as trust except that i each separate trust will be administered and invested independently by trustee ii during a’s lifetime a will be the unitrust recipient of trust a and during b’s lifetime b will be the unitrust recipient of trust b iii upon the death of the first to die of a and b the survivor of them will also be the unitrust recipient of the other’s trust and iv upon the death of the survivor of a and b the assets of trust a will be distributed to one or more qualified charitable organizations that a designates or absent such designation to foundation and the assets of trust b will be distributed to one or more qualified charitable organizations that b designates or absent such designation to foundation ruling sec_664 provides that a charitable_remainder_unitrust is a trust- a from which a fixed percentage which is not less than five percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid plr-103040-00 not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by trust for such use and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_170a allows a deduction for a contribution of a remainder_interest in property transferred in trust if the trust is a charitable_remainder_annuity_trust or unitrust described in sec_664 under sec_1_664-1 of the income_tax regulations a charitable_remainder_trust must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust sec_170 and sec_664 are intended to make sure that charitable beneficiaries of charitable_remainder trusts receive remainders equal to the amount claimed as a charitable deduction by the creator of the trust see s rep no 91st cong 1st sess after the division of trust into trust a and trust b the total unitrust_amount to be paid annually will not change a and b will each receive an amount equal to o of the amount a would have received absent the division of trust as a result the charitable_remainder beneficiaries will still receive what the charitable_remainder beneficiaries were entitled to have received prior to the division of trust after applying the relevant law to the information provided and the representations made we conclude that the division of trust into trust a and trust b will not cause trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 ruling sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by gift bequest or devise the basis is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer is made sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of plr-103040-00 the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included in the period for which the property was held by any other person if under chapter one such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person after applying the relevant law to the information provided and the representations made we conclude that the assets in trust a and trust b immediately after the proposed division of trust will have the same basis and holding periods as they had immediately prior to the division ruling sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_2043 an estate_tax provision requires that a relinquishment of dower or curtesy or of a statutory estate created in lieu thereof or of other marital rights in the decendent’s estate shall not be considered to any extent a consideration in money or money’s worth this provision was held applicable to the definition of consideration in money or money’s worth for gift_tax purposes by the supreme court in 324_us_308 see also sec_25_2512-8 of the gift_tax regulations therefore the release by a spouse of marital property rights cannot serve as consideration in money or money’s worth for gift_tax purposes however the release of the right to support constitutes consideration in money or money’s worth see revrul_68_379 1968_2_cb_414 plr-103040-00 transfers of property or property interests under a written settlement agreement between spouses settling their marital and property rights will be considered for adequate_and_full_consideration and will be exempt from gift_tax under sec_2516 if divorce occurs within the three-year period beginning on the date one year before such agreement is entered into whether or not such agreement is approved by the divorce decree sec_25_2516-1 provides that transfers of property or interests in property made under the terms of a written_agreement between spouses in settlement of their marital or property rights are deemed to be for an adequate_and_full_consideration in money or money’s worth and therefore exempt from the gift_tax whether or not such agreement is approved by a divorce decree if the spouses obtain a final decree within two years after entering into the agreement in the present case on date a and b executed a written_agreement in settlement of their marital property rights on date a judgement of divorce was rendered in the matter of a v b date is a date that is less than two years after date accordingly after applying the relevant law to the information provided and the representations made we conclude that the division of trust into trust a and trust b in settlement of a and b’s marital property rights pursuant to the couple’s property settlement agreement will be a transfer that is deemed to be for an adequate_and_full_consideration in money or money’s worth and therefore exempt from the gift_tax ruling sec_1041 provides that no gain_or_loss will be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or former spouse if the transfer is incident to the divorce under sec_1041 for purposes of subtitle a the transferee is treated as having acquired the property by gift from the transferor with a carryover_basis from the transferor in this case a is transferring o of his unitrust_interest to b incident to their divorce sec_1041 applies to the transfer after applying the relevant law to the information provided and the representations made we conclude that for purposes of the federal_income_tax a will not recognize any gain_or_loss on the transfer of his interest in trust to b under sec_1041 b will have a carryover_basis in her interest under sec_1041 caveats except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether trust qualifies as a charitable_remainder_trust under sec_664 or whether trust a or trust b each will qualify as a charitable_remainder_trust under sec_664 plr-103040-00 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to trust’s authorized representative sincerely yours mary beth collins assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
